MEMORANDUM **
Warden Ernest Roe appeals the district court’s order granting in part inmate Rich*494ard Baxter’s 28 U.S.C. § 2254 habeas corpus petition on the ground that Baxter’s 25-years-to-life three-strikes sentence for petty theft with a prior amounts to cruel and unusual punishment in violation of the Eighth Amendment. In light of the Supreme Court’s recent decisions in Lockyer v. Andrade, — U.S. -, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of federal law), and Ewing v. California, — U.S. -, 123 S.Ct. 1179, 1185-90, 155 L.Ed.2d 108 (2003) (holding that 25-years-to-life sentence under California three-strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment), the district court’s order is reversed to the extent it granted relief on Baxter’s cruel and unusual punishment claim.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.